Citation Nr: 1646897	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  12-10 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a bilateral hearing loss and, if so, whether service connection for bilateral hearing loss should be granted.

2.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from May 20, 2009 to October 15, 2014 and 70 percent thereafter.

3.  Entitlement to a disability rating in excess of 10 percent for tinea pedis, cruris, and onychomycosis (claimed as jungle rot, bilateral feet and buttocks).

4.  Entitlement to special monthly compensation based on housebound criteria effective May 1, 2016.

5.  Whether the reduction of the Veteran's 100 percent evaluation for residuals of status post prostate cancer, in remission (previously prostate cancer) to 20 percent effective May 1, 2016 was proper.

6.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1966 to October 1968.  His decorations include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009, April 2010, and January 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  A December 2009 rating decision increased the Veteran's evaluation of PTSD from 30 percent to 50 percent effective May 20, 2009.  A June 2015 rating decision increased the Veteran's evaluation for PTSD from 50 percent to 70 percent effective October 15, 2014.

In July 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  This hearing addressed the claims for entitlement to service connection for bilateral hearing loss; a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from May 20, 2009 to October 15, 2014 and 70 percent thereafter; and TDIU.  The Veteran did not offer testimony on the issue of entitlement to a disability rating in excess of 10 percent for tinea pedis, cruris, and onychomycosis (claimed as jungle rot, bilateral feet and buttocks).  In Scott v. McDonald, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . ."  789 F.3d 1375 (Fed. Cir. 2015).  In light of the Federal Circuit's holding in Scott, the Board finds that it can proceed to adjudicate the Veteran's claim for entitlement to a disability rating in excess of 10 percent for tinea pedis, cruris, and onychomycosis (claimed as jungle rot, bilateral feet and buttocks) without remanding for a hearing because he was afforded a Board hearing since he submitted his April 2012 Substantive Appeal as to the claim and he did not raise this issue at that hearing.  

As the Veteran reported he is unable to work due to his PTSD, the issue of entitlement to a TDIU has been raised as a component of the increased rating claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of special monthly compensation based on housebound criteria effective May 1, 2016 and decreased evaluation of residuals of status post prostate cancer in remission from 100 percent to 20 percent effective May 1, 2016 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  A rating decision issued in December 2005 denied service connection for bilateral hearing loss.  The Veteran filed a notice of disagreement and was notified of the determination and of his procedural and appellate rights an April 2007 Statement of the Case but did not perfect his appeal and the decision became final.
 
2.  Evidence added to the record since the final December 2005 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims for service connection for bilateral hearing loss.

3.  For the entire period under review, the Veteran's PTSD was manifested by
occupational and social impairment with deficiencies in most areas, such as work,
school, family relations, judgment, thinking, or mood.

4.  The competent and credible evidence does not reflect the Veteran's service-connected tinea pedis, cruris, and onychomycosis covered more than 20 percent of the entire body or exposed areas affected; nor did it require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during the past 12-month period.

5.  It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156 (2015).

2.  The criteria for a rating of 70 percent, and no more, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a rating in excess of 10 percent for tinea pedis, cruris, and onychomycosis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code 7813-7806 (2015).

4.  The criteria for a grant of TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118   (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claims for service connection for bilateral hearing loss.  A December 2005 rating decision denied the Veteran's claim for service connection for bilateral hearing loss based on findings that there was no evidence that the claimed condition existed.  The Veteran filed a Notice of Disagreement in January 2006 and a Statement of the Case was issued in April 2007.  The Veteran did not file a timely Substantive Appeal and, therefore, the decision became final.  38 C.F.R. §§ 20.200, 20.202.  Accordingly, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.

Since December 2005, new evidence has been added to the claims file which is material to the Veteran's claim, to include a November 2009 VA examination showing hearing loss for VA purposes and the Veteran's testimony at the July 2016 Board hearing that he wears hearing aids.

The November 2009 VA examination and the Veteran's testimony identified above relate to unestablished facts necessary to substantiate the claim and raise a reasonable possibility of substantiating the Veteran's claim.  This evidence is therefore material and sufficient to reopen the previously-denied claim for service connection for bilateral hearing loss.  Shade.  Accordingly, the Board reopens the Veteran's claims of entitlement to service connection for bilateral hearing loss for de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

II.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A.  PTSD

The Veteran's PTSD is currently rated 50 percent disabling from May 20, 2009 to October 15, 2014 and 70 percent thereafter.  He contends that his PTSD has been more severe than the currently assigned ratings.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board finds that a 70 percent rating for PTSD is warranted throughout the appeal period.  

PTSD is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once per week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 
\
A rating of 70 percent is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

In the Veteran's May 2009 claim for an increased rating for PTSD, he claimed he could not sleep at night due to nightmares and bad thoughts from his time in the military.  VA treatment records from May 2009 through July 2013 showed auditory hallucinations.  The Veteran was appropriately dressed and well groomed, cooperative and attentive; oriented to time, place and person; speech was normal rate, rhythm, and volume and he was articulate and spontaneous; affect was stable and appropriate; he had no suicidal or homicidal ideation; no delusions or ruminations; thought process was coherent and logical; memory was intact; intellect was average; and insight was fair.

At his November 2009 VA examination, the Veteran reported that he retired in 2002 and that he was divorced in 2002 and since that time he remained socially isolated.  He reported having a fairly good relationship with his sister who accompanied him to the examination, rarely interacting with his brother and other two sisters, and being fairly close with two friends.  He reported significant sleep disturbances.  His affect was somewhat restricted and he reported that he did not like to drive.  He reported problems with irritability and anger.  He reported that because of medication he was generally able to control his temper, although he tends to isolate partially because of his temper.  He indicated significant startle response, described his attention and concentration as fair, and reported that he forgot things such as names.  The mental status examination showed his speech was normal; his mood was anxious and tired; and his thought processes were clear, logical and goal-oriented.  His thought content included no delusions, although his sister indicated he had some paranoid ideation in the past but currently had none.  The examiner noted no apparent hallucinations, suicidal or homicidal ideations; he was oriented times three; his attention and concentration were fair; and his insight and judgment were good.  The examiner noted his PTSD symptoms were chronic and moderate.

A July 2010 VA examination, the Veteran reported continued difficulty with sleep.  He reported that he lived alone, had no significant romantic relationship in the past six months, and had good relationships with his nine children and seven grandchildren.  He also reported having good relationships with his siblings and one close friend.  The Veteran reported improving symptoms of depression but feeling sad and down on a nearly daily basis with decreased interest in activities.  He did not report symptoms of social isolation.  He reported more than minor problems related to memory or concentration.  The mental status examination showed the Veteran's speech was unremarkable; his thought process was logical and goal directed with no evidence of hallucinations or delusions; his mood was dysthymic and his affect was mood congruent.  Homicidal and suicidal ideation, plan and intent were denied.  The Veteran was oriented to person, place, date, and situation, and completed the serial threes task without difficulty, was able to spell a five letter word both forward and backward, and immediate retention was good, and judgment and insight were adequate.  The examiner determined the Veteran had mild to moderate symptoms that caused some level of functional impairment.  The examiner noted the Veteran was not working, but his psychiatric symptoms would not impair his ability to work should he so chose.  The examiner noted the Veteran endorsed symptoms for which he was questioned and therefore it appeared that the Veteran had a tendency to over report symptoms.

At the Veteran's April 2014 VA examination, the examiner determined the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by medication.  The Veteran reported he had good relationships with his ex-wife, children, friends, and girlfriend.  The Veteran denied suicidal and homicidal ideation, plan, means, and intent.  The Veteran reported sleeping no more than three to four hours per night and nightmares regularly.  His speech and concentration were within normal limits; thought processes were logical and goal-directed; there was no evidence of hallucinations or delusions; mood was euthymic; affect was mood congruent; his activities of daily living were grossly intact; he was oriented to person, place, time, and situation; his judgment was good and insight was fair.  

In a November 2014 statement, the Veteran reported that he had three wives he could not get along with because of his PTSD.  He further indicated that he had nightmares and took sleeping pills.

At the May 2015 VA examination, the examiner determined there was occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  His symptoms included depressed mood, chronic sleep impairment, suicidal ideation, and obsessional rituals which interfered with routine activities.  The examiner noted he had a history of suicidal thinking and self-destructive behavior but not currently.  The examiner noted occupational impairment was not as much of an issue as it was but still required medication and regular contact with a VA psychiatrist.  She noted that the Veteran was retired and his symptoms improved before he quit working, his social life was okay, he had a girlfriend, and he had a good relationship with his ex-wife and son.  She further noted the Veteran still had military related symptoms of PTSD and medical problems, but post-military medical problems had caused a good deal of his currently inability to work.

March 2016 VA treatment records noted that the Veteran was upset because the VA notified him that his disability rating was reduced from 100 percent to 80 percent, and the Veteran reported that he felt he wanted to shoot someone and then himself, although he would never do this.  The examiner noted no current suicidal ideation, homicidal ideation, intent, or plan; no auditory or visual hallucinations; no evidence of paranoia, and no delusions.  The Veteran reported that he was doing well as long as he took his medications.

At the July 2016 Board hearing, the Veteran testified that he took medication for his PTSD, and took sleeping pills because he did not sleep well due to PTSD.

The Board finds that a 70 percent rating for PTSD is warranted throughout the appeal period.  The Board does not find that the Veteran's symptoms more nearly approximate a rating in excess of 70 percent, as they are not of such a severity or frequency to result in total occupational and social impairment as the evidence did not show gross impairment in thought processes or communication; grossly inappropriate behavior; inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  The medical evidence showed no delusions throughout the appeal period.  The evidence also did not show persistent hallucinations because, while VA treatment records from May 2009 through July 2013 showed auditory hallucinations, the November 2009 and July 2010 VA examiners noted no hallucinations and no hallucinations were noted in the medical records after July 2013.  Significantly, the Board notes that the May 2015 VA examination noted suicidal ideation and March 2016 VA treatment records noted that he felt like he wanted to harm someone.  However, the Veteran noted he would never act on this feeling and the psychiatrist noted no suicidal ideation, homicidal ideation, intent or plan.

The Board acknowledges that the Veteran has total occupational impairment.  In this decision, the Board grants  TDIU based on occupational impairment due to the aggregate impact of his service-connected disabilities, which is further discussed below.  In sum, the preponderance of the evidence shows that a 70 percent rating, and no higher, is warranted for PTSD throughout the appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Tinea pedis, cruris, and onychomycosis

The Veteran's tinea pedis, cruris, and onychomycosis is currently rated 10 percent disabling.   He contends that his tinea pedis, cruris, and onychomycosis are more severe than the currently assigned rating.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Board finds that a rating in excess of 10 percent for tinea pedis, cruris, and onychomycosis is not warranted.  The RO has rated tinea pedis, cruris, and onychomycosis under 38 C.F.R. § 4.118, Diagnostic Codes 7813-7806.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  

Diagnostic Code 7813 provides ratings for dermatophytosis (or ringworm) in various locations on the body, including the body (tinea corporis), the head (tinea capitis), the feet (tinea pedis), the beard (tinea barbae), the nails (tinea unguium), and the inguinal area, also known as jock itch (tinea cruris).  Diagnostic Code 7813 provides that dermatophytosis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118.

Based on the Veteran's symptoms, the Board determines the disability is properly rated under Diagnostic Code (DC) 7806.  DC 7806 provides that a noncompensable rating is warranted if less than five percent of the entire body or less than five percent of exposed areas are affected, and; no more than topical therapy was required during the past twelve-month period.  A 10 percent rating is warranted if at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period.

The appeal period before the Board begins on January 21, 2010, the date VA received the claim for increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

At the May 2009 VA examination, the Veteran reported that he currently used no medications because past medications did not result in improvement.  He reported in the past he used a cream and clotrimazole solution twice daily for three years.  Physical examination showed bilateral feet with erythematous scaly plaques; thickened, yellow dystrophic toenails with subungual debris; and intergluteal cleft with erythematous scaly plaque.  In a June 2009 addendum opinion, the examiner reviewed the claims file and noted her opinion was unchanged and approximately five percent of body surface was involved.

At the March 2010 VA examination, the Veteran reported that his skin disease did not involve any exposed areas.  He reported that his symptoms included itching and shedding feet and buttocks which occurred constantly and his treatment included an antifungal two times per day for one year.  The examiner diagnosed onychomycosis on the bilateral toenails; tinea pedis on the bilateral feet; and tinea cruris located on the bilateral groin and buttocks.  All conditions involved exfoliation and crusting.  Onychomycosis on the bilateral toenails covered no exposed area and 2.5% of his whole body.  Onychomycosis included toenail discoloration and fungus to toenails.  Tinea pedis on the bilateral feet covered no exposed area and 5% of his whole body.  Tinea pedis included itching to the bilateral feet and a scar on the bilateral feet.  Tinea cruris located on the bilateral groin and buttocks covered no exposed area and 5% of his whole body.  Tinea cruris included itching and irritation of the bilateral groin.  The examiner noted these conditions had no effect on the Veteran's usual occupation.

VA treatment records showed no rashes sores, lumps, alopecia, or scars, and good turgor from December 2010 through February 2014, and specifically noted no erythema or desquamation of the skin from February and March 2013.  A VA treatment record in June 2013 showed scaly skin at the bottom of the feet and a recommendation for Keflex and Lasix.  VA treatment records from November 2013 and February 2014 showed no acute lesions, rashes, sores, lumps, alopecia, or scars. 

At the April 2014 VA examination, the examiner noted the skin conditions did not cause scarring or disfigurement of the head, face or neck; there was no benign or malignant skin neoplasms (including malignant melanoma); and there were no systematic manifestations due to any skin diseases (such as fever, weight loss or hypoproteinemia associated with skin conditions such as erythroderma).  The Veteran reported that he used an unknown prescription salve daily for tinea pedis, tinea unguium, and tinea cruris, and the total duration of medication use in the past 12 months was constant or near-constant.  The examiner determined the tinea unguium was on all toenails on both feet and covered less than 1%; the tinea pedis was on the bottoms, sides, and interdigital areas and covered 2%; and the tinea cruris was on the bilateral groin area and superficial buttocks areas and covered approximately 5%.  The examiner noted that the skin conditions did not affect the Veteran's ability to work.

VA treatment records noted no scars or rashes in June 2014; no acute lesions from October 2014 to February 2015; and dry skin with no rashes in March 2016.

In regard to medications used to treat these skin conditions, in a February 2010 statement, the Veteran reported using Lamisil cream 10% and the VA active outpatient medication lists show treatment with terbinafine HCL 1% cream daily for fungal infection from December 2009 to April 2011 and treatment with mupirocin calcium 2% topical cream to be applied twice a day for infection from May 2012 through March 2016.

The Board finds that the competent and credible evidence does not reflect there were any periods where the Veteran's service-connected tinea pedis, cruris, and onychomycosis covered greater than 20 percent of the entire body or exposed areas affected.  None of the aforementioned VA examinations, nor the other competent medical evidence of record, reflects the service-connected tinea pedis covered this percentage.  Additionally, while the record demonstrates that the Veteran has had constant or near constant treatment of this service-connected disability with topical creams, the evidence does not show that the condition required systemic therapy such as corticosteroids or other immunosuppressive drugs.  Consequently, there does not appear to be any basis to assign a schedular rating in excess of 10 percent for the service-connected tinea pedis, cruris, and onychomycosis.  Accordingly, the Veteran's claim for a schedular rating in excess of 10 percent must be denied.

III.  TDIU

In the Veteran's April 2012 Application for Increased Compensation Based on Unemployability, the Veteran reported that his PTSD prevented him from securing or following a substantially gainful occupation.  He reported that he last worked full time as a representative at Exxon Mobil in September 2002 and became too disabled to work in September 2002.  He reported that his education included three years of college.  At the July 2016 Board hearing, the Veteran indicated that his sleeping problems stemming from his PTSD prevent him from obtaining and maintaining employment.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). The Board has determined that the Veteran meets the criteria for a TDIU based on the aggregate impact of his service-connected disabilities.  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The Veteran's service-connected disabilities consist of the following: residuals of prostate cancer in remission rated at 100 percent disabling effective January 2013, and 20 percent disabling effective April 2016; tinea pedis, cruris, and onychomycosis (claimed as jungle rot, bilateral feet and buttocks) rated at 10 percent disabling; tinnitus, rated at 10 percent disabling; erectile dysfunction rated as noncompensable; and in this decision, the Board increased the Veteran's disability evaluation for PTSD to 70 percent effective May 20, 2009.  Thus, the Veteran met the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a). 

A July 2009 letter from the Social Security Administration (SSA) shows that the SSA determined the Veteran was disabled due, in part, to his service-connected PTSD.  The SSA records show that the Veteran worked as a carpenter/pipefitter at a refinery from 1970 to October 2002 and as a temporary supervisor on contracting jobs.  In these positions, he built scaffolds, put blinds up to blind the towers at the vessels, lifted and carried heavy boards weighing up to 25 pounds, and supervised 110 people.  The SSA records also show that the Veteran briefly worked in from January to December 2005 for SNC Lavalin in Engineers, where he worked at three different refinery shutdowns, each for four to seven week duration.  He reported that in that position he was given special considerations and allowed to work lower standard of productivity.  At the May 2015 VA examination, the Veteran also reported his past employment included working in a kitchen at the hospital and working for Bethlehem Steel.

In VA treatment records from June 2014 to March 2016, a VA psychiatrist consistently determined the Veteran was unable to work.  The SSA determined the Veteran had the residual functional capacity to perform sedentary work except contact with the general public was completely precluded and he would experience moderate limitations in his ability to interact with supervisors and coworkers and moderate limitations in his ability to respond to work pressures and changes to his work environment.  

In a June 2016 statement, the Veteran reported that he urinated on himself during the day at least eight to ten times per day and has to wear depends.  He reported that it is very embarrassing for him to go anywhere because of this.  The Board finds the residuals of his prostate cancer also contribute to his inability to work.

The Board acknowledges the July 2010 VA psychiatric examiner opined that the Veteran's psychiatric symptoms would not impair his ability to work, the December 2009 VA examiner opined that the Veteran's tinnitus should have no impact on his ability to work, the March 2010 and April 2014 VA skin examiners determined the Veteran's tinea pedis, cruris, and onychomycosis did not impact his ability to work, and the April 2014 VA prostate examiner opined that the Veteran's prostate condition did not impact his ability to work.  However, this examiner did not consider the aggregate impact of the Veteran's service-connected conditions on his ability to work.  

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports that the Veteran's service-connected disabilities in the aggregate prevent him from securing or following substantially gainful employment.  In sum, the Board finds that entitlement to a TDIU is warranted.


ORDER

The Veteran's claim for service connection for bilateral hearing loss is reopened, and, to this extent only, the appeal is granted.

An evaluation of 70 percent for PTSD is granted.

An evaluation in excess of 70 percent for PTSD is denied.

A disability rating in excess of 10 percent for tinea pedis, cruris, and onychomycosis is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.


REMAND

In a January 2016 rating decision, the RO discontinued special monthly compensation based on housebound criteria effective May 1, 2016 and decreased evaluation of residuals of status post prostate cancer in remission from 100 percent to 20 percent effective May 1, 2016.  In May 2016, the RO received the Veteran's notice of disagreement with the RO's January 2016 rating decision.  The claims file does not contain any Statement of the Case (SOC) for these issues, and therefore the claims must be remanded to provide the Veteran with that document and afford him an opportunity to perfect an appeal of these issues.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

In regard to the Veteran's bilateral hearing loss, he was last examined by the VA in November 2009.  The November 2009 examination showed a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The examiner provided a negative nexus opinion.  However, the examiner's rationale was based upon audiometric test results in the service medical records showing normal hearing during service.  Contrary to the examiner's understanding, entitlement to service connection for hearing loss does not require that the criteria under 38 C.F.R. § 3.385 be met during service, as it may be met after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Accordingly, the Board finds this opinion to be inadequate.  A new VA examination is warranted to address whether the Veteran's current bilateral hearing loss is related to his service.  This opinion should specifically consider the audiograms conducted during the Veteran's employment at ExxonMobil showing hearing loss in the left ear beginning as early as June 1982 and hearing loss in the right ear as early as June 2002. 

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his bilateral hearing loss and take appropriate measures to obtain those records.  Any additional, pertinent VA or private treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case that addresses special monthly compensation based on housebound criteria effective May 1, 2016 and decreased evaluation of residuals of status post prostate cancer in remission from 100 percent to 20 percent effective May 1, 2016.  The Veteran must be informed that, in order to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

2.  If, and only if, he perfects his appeals of his claims for special monthly compensation based on housebound criteria effective May 1, 2016 and decreased evaluation of residuals of status post prostate cancer in remission from 100 percent to 20 percent effective May 1, 2016 should they be returned to the Board for further appellate consideration.

3.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his bilateral hearing loss.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service bilateral hearing loss.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  After all pertinent evidence has been associated with the claims file, afford the Veteran a new VA audiological examination.  The claims file should be made available and reviewed by the examiner and all necessary tests should be conducted.  The examiner is requested to opine as to whether it is as least as likely as not that any current right and/or left ear hearing loss was incurred in, aggravated by, or otherwise the result of active service. This opinion should specifically consider the audiograms conducted during the Veteran's employment at ExxonMobil showing hearing loss in the left ear beginning as early as June 1982 and hearing loss in the right ear as early as June 2002.

A complete rationale for any opinion advanced must be provided.  The examiner is advised that the lack of documentation of hearing loss in the service treatment records or a normal separation examination is not sufficient rationale for a negative opinion.

In providing answers to the above questions, if the examiner relies on a finding that the Veteran's hearing was within "normal" limits for VA purposes as per 38 C.F.R. § 3.385 at the time of separation from service for providing a negative etiology opinion, the VA examiner must explain the significance of this finding.

If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale. 

6.  Then readjudicate the issue of entitlement to service connection for bilateral hearing loss.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


